DETAILED ACTION
This office action is responsive to the amendment filed 2/11/2021.  Claims 1-6, 9, and 12-16 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Body temperature measuring means (Claim 1)
Communication means (Claim 1)
Processing means (Claim 1)
Means of receiving and processing data for measuring oxygen-pulsed saturation of the individual (Claim 2)
Means of receiving and processing data for measuring arterial pressure (Claim 3)
Means of receiving and processing data for measuring electrical heart activity (Claim 4)
Means of receiving and processing data for measuring glycaemia (Claim 5)
Charging means of the battery (Claim 14)
Connection means to the external power supply (Claim 14)

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Display means (Claim 1)
Means of thermally insulating wall (Claim 9)
Connection port means (Claim 14)
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dossas et al (US Pub No. 20070100213) in view of Dittmar et al (WO 0231457 A1) or Abreu (US Pub No. US 20070106172).

In regard to Claim 1, Dossas et al disclose a device for obtaining at least one physiological parameter of an individual, the device being a portable device comprising: 
body temperature measuring means 19 of the individual, best seen in Figure 3 (0019, 0024, 0025), 
display means 2 configured to display the at least one physiological parameter, the at least one physiological parameter comprising the body temperature, best seen in Figure 1A (0022, 0032), 
communication means 40 with a communications network to which equipment, i.e. website, other programs or server or remote medical facility, is connected, in particular wireless (0030-0031), and 
processing means 37 configured to transmit the at least one physiological parameter to said equipment via the network (0030-0031),
wherein the device also comprises a casing 1 at least partially housing the temperature measuring means, and at least partially housing the communication means, best seen in Figure 3 and 6 (0030-0031).

Dittmar et al teach that it is well-known in the art to provide a temperature measuring means 10 being thermally insulated by means of a thermally insulating wall 30 separating the temperature measuring means from at least one part of a communication means necessarily connected to electronic processing means, best seen in Figure 3-4 (abst).  The thermally insulating wall is used to isolate the temperature measuring means from temperature effects emitted by the electronics and communication means housed inside of the device, wherein the thermally insulating wall is extending between a first part and a second part of the housing, the temperature measuring means being arranged in the region of the first part, the communication means necessarily connected to the electronics extending in the region of the second part of the housing.
Abreu et al teach that it is well-known in the art to provide a temperature measuring means 2736 being thermally insulated by means of a thermally insulating wall 2738 separating the temperature measuring means from at least one part of a communication means necessarily connected to processor 2754 and display 2758, which are housed within housing 2752, best seen in Figure 11b (0427).  The thermally insulating wall is used to isolate the temperature measuring means from temperature effects emitted by the electronics and 
Claim 15. Abreu et al teach the display means 2754 are configured to display information legible according to an orientation, wherein the orientation defines an upper part and a lower part of the device, the temperature measuring means 2736 extending above the display means and in the upper part of the device, best seen in Figure 11B, the communication means necessarily connected to processor 2754 extending to the lower part of the device, best seen in Figure 11B (0427

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Dossas et al such that the temperature measuring means being thermally insulated by means of a thermally insulating wall separating the temperature measuring means from at least one part of the communication means, as taught by Dittmar et al or Abreu et al, wherein the thermally insulating wall is extending between a first part and a second part of the casing, the temperature measuring means being arranged in the region of the first part, the communication means extending in the region of the second part, to effectively separate the communication means (and other electronics) from the temperature measuring means to avoid error in the temperature measurement caused by temperature effects of said communication means and other electronics.

as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a potential option for the configuration, see paragraph 0074 of the publication of the specification.

2. Dossas et al disclose the device according to claim 1, wherein the device also comprises means of receiving and processing data for measuring oxygen-pulsed saturation of the individual, best seen in Figure 3 (0034-0035). 
3. Dossas et al disclose the device according to claim 1, wherein the device also comprises means of receiving and processing data for measuring arterial pressure of the individual, best seen in Figure 3 (0019, 0024, 0025, 0028). 
4. Dossas et al disclose the device according to claim 1, wherein the device also comprises means of receiving and processing data for measuring electrical heart activity of the individual, best seen in Figure 2 (0023). 

6. Dossas et al disclose the device according to claim 1, wherein the device also comprises a casing 1, at least partially housing the temperature measuring means, or the means of receiving and processing data for measuring oxygen-pulsed saturation, or the means of receiving and processing data for measuring arterial pressure, or the means of receiving and processing data for measuring electrical heart activity, or the means of receiving and processing data for measuring glycaemia, best seen in Figure 1A-B and 3. 
16. Dossas et al disclose the device of claim 1, wherein the casing 1 comprises a front face, a rear face, and one or more lateral faces connecting the front face and the rear face, and wherein the one or more lateral faces comprise at least one opening 18 in the region of the first part in which the temperature measuring means 19 terminate, so as to allow measuring of the body temperature of the individual, best seen in Figure 1A-1B and 3 (0024).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dossas et al in view of Dittmar et al or Abreu et al, further in view of Lovitt et al (US Pat No. 7534206).
Dossas et al in combination with Dittmar et al or Abreu et al disclose the invention above but do not expressly disclose the casing has a length less than or equal to 170 cm or a width less than or equal to 170 cm, or a thickness less than or equal to 170 cm.  It is noted that there does not appear to be any criticality towards the dimensions of the device to solve a 
Lovitt et al disclose an analogous device for measuring physiological parameters with dimensions of length less than 170 cm, width less than 170 cm, and thickness less than 170 cm, as an effective size for its use (Col.6: 53-Col.7: 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dossas et al as modified by Dittmar et al or Abreu et al such that the casing as a length, width, and thickness less than 170 cm above as taught by Lovitt et al to effectively provide a device that is portable.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dossas et al in view of Dittmar et al or Abreu et al, further in view of Koide et al (US Pub No. 20110065482).
Dossas et al in combination with Dittmar et al or Abreu et al disclose the invention above but do not expressly disclose the device has a mass less than or equal to 5 kg.  It is noted that there does not appear to be any criticality towards the mass of the device to solve a particular problem, confer a specific advantage, or provide a desired result other than to be portable in weight.  Koide et al teach that it is well known in the art to an analogous portable device for sensing physiological parameters with a mass of 200g, which is less than 5 kg and around 500 g(0100).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dossas et al as modified by Dittmar et al or Abreu et al such that the device has a mass above as suggested by Koide et al to provide a mass that is effectively portable.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dossas et al in view of Dittmar et al or Abreu et al, further in view of Shklarski (US Pub No. 20080027679).
	Dossas et al in combination with Dittmar et al or Abreu et al disclose the invention above but do not expressly disclose a connector with an electric heart activity sensor, the device being configured such that when the device is physically connected to the electric heart activity sensor via the connector, a battery of the device cannot be charging or the device cannot be supplied by an external power supply.
	Shklarski teach that it is well-known in the art to provide an analogous device for measuring physiological parameters comprising a connector with an electric heart activity sensor, i.e. when the device is worn, the device being configured such that when the device is physically connected to the electric heart activity sensor via the connector, i.e. the device is in use to measure electric heart activity, a battery of the device cannot be charging or the device cannot be supplied by an external power supply (0005 0006, 0030, 0034, 0043, 0044, 0045).  This prevents possible shock to the user from charging of the device during use of the electric heart activity sensor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dossas et al as modified by Dittmar et al or Abreu et al such that there is a connector with an electric heart activity sensor, the device being configured such that when the device is physically connected to the electric heart activity sensor via the connector, a battery of the device cannot be charging or the device cannot be supplied by an external power supply, as a safety mechanism to prevent possible shock to the user from charging of the device during use of the electric heart activity sensor.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dossas et al in view of Dittmar et al or Abreu et al and Shklarski, further in view of Bernstein et al (US Pub No. 20110133698).
Dossas et al in combination with Dittmar et al or Abreu et al and Shklarski disclose the invention above but do not expressly disclose the connector comprising: a first part complementary to a port arranged terminating and/or arranged in the region of an opening of the casing, and a second blocking part, such that when the first part is physically connected to said port arranged terminating and/or arranged in the region of the opening of the casing, the second blocking part is arranged so as to prevent any connection to a connection port means having charging means of the battery and/or connection means to the external power supply.
Bernstein et al teach that it is well known in the art to provide a connector 206 comprising a first part 216 complementary to a port arranged terminating and/or arranged in the region of an opening of the casing 200 of measurement device, and a second blocking part 228, such that when the first part is physically connected to said port arranged terminating and/or arranged in the region of the opening of the casing, the second blocking part is arranged so as to prevent any connection to a connection port means having charging means of the battery and/or connection means to the external power supply, best seen in Figure 9A-B-12A-D, to prevent electrical shock from a measurement while using the measurement portion of the device (0071-0080).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dossas et al in combination with Dittmar et al or Abreu et al and Shklarski such that the connector has the structure as taught by Bernstein et al to provide a .

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous 112 rejections are moot in light of applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791